
	

113 HR 5826 IH: Water Quality Investment Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5826
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Pascrell introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to reauthorize the sewer overflow control grants
			 program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Water Quality Investment Act of 2014.
		2.Sewer overflow control grants
			(a)Administrative requirementsSection 221(e) of the Federal Water Pollution Control Act (33 U.S.C. 1301(e)) is amended to read as
			 follows:
				
					(e)Administrative requirementsA project that receives assistance under this section shall be carried out subject to the same
			 requirements as a project that receives assistance from a State water
			 pollution control revolving fund under title VI, except to the extent that
			 the Governor of the State in which the project is located determines that
			 a requirement of title VI is inconsistent with the purposes of this
			 section..
			(b)Authorization of AppropriationsThe first sentence of section 221(f) of such Act (33 U.S.C. 1301(f)) is amended by striking $750,000,000 and all that follows before the period and inserting $250,000,000 for fiscal year 2015, $300,000,000 for fiscal year 2016, $350,000,000 for fiscal year
			 2017, $400,000,000 for fiscal year 2018, and $500,000,000 for fiscal year
			 2019.
			(c)Allocation of fundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended to read as follows:
				
					(g)Allocation of funds
						(1)Fiscal year 2015Subject to subsection (h), the Administrator shall use the amounts appropriated to carry out this
			 section for fiscal year 2015 for making grants to municipalities and
			 municipal entities under subsection (a)(2) in accordance with the criteria
			 set forth in subsection (b).
						(2)Fiscal year 2016 and thereafterSubject to subsection (h), the Administrator shall use the amounts appropriated to carry out this
			 section for fiscal year 2016 and each fiscal year thereafter for making
			 grants to States under subsection (a)(1), in accordance with a formula to
			 be established by the Administrator, after providing notice and an
			 opportunity for public comment, that allocates to each State a
			 proportional share of such amounts based on the total needs of the State
			 for municipal combined sewer overflow controls and sanitary sewer overflow
			 controls identified in the most recent survey conducted pursuant to
			 section 516..
			(d)ReportsSection 221(i) of such Act (33 U.S.C. 1301(i)) is amended by striking 2003 and inserting 2017.
			
